     Case 2:19-cv-00892-WKW-SMD Document 14 Filed 06/02/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 DEBRA SKANES,                             )
                                           )
              Plaintiff,                   )
                                           )
                                           )
       v.                                  )     CASE NO. 2:19-CV-892-WKW
                                           )               [WO]
 CITIZENS AND SOUTHERN                     )
 NATIONAL BANK,                            )
                                           )
              Defendant.                   )

                                       ORDER

      On February 6, 2020, the Magistrate Judge entered a Recommendation that

this case be dismissed without prejudice “for failure of Plaintiff to prosecute and

abide by orders of the Court.” (Doc. # 8, at 2.) On February 28, 2020, the

Recommendation was adopted (Doc. # 9), and final judgment was entered (Doc.

# 10). On December 8, 2020, Ms. Skanes’s motion to aside the final judgment was

denied. (Doc. # 12.)

      Now pending is Ms. Skanes’s pro se motion to set aside/motion to reconsider

based on discovery. (Doc. # 13.) Ms. Skanes contends that, while the mailing

address on file with the court is correct, she requests the court to reopen the case and

to send her filings and orders by email or text. The motion is due to be denied.
     Case 2:19-cv-00892-WKW-SMD Document 14 Filed 06/02/21 Page 2 of 2




      First, this case was removed from state court. Post-removal, the Federal Rules

of Civil Procedure govern. See Fed. R. Civ. P. 81(c) (“These rules apply to a civil

action after it is removed from a state court.”). To the extent that Ms. Skanes

requests that she be permitted to file electronically, see Fed. R. Civ. P. 5(d)(3)(B),

that request is denied.

      Second, Ms. Skanes has presented no grounds warranting relief from the final

judgment under Rule 60(b) of the Federal Rules of Civil Procedure. See Gonzalez

v. Crosby, 545 U.S. 524, 528 (2005) (explaining that, under Rule 60(b), a party may

“seek relief from a final judgment, and request reopening of his case, under a limited

set of circumstances including fraud, mistake, and newly discovered evidence”); (see

also Doc. # 12 (Order denying Ms. Skanes’s Rule 60(b) motion).)

      Third, Ms. Skanes has presented no grounds for reconsideration of its prior

Order denying her Rule 60(b) motion (Doc. # 12). See Richardson v. Johnson, 598

F.3d 734, 740 (11th Cir. 2010) (“A motion for reconsideration cannot be used to

relitigate old matters, raise argument or present evidence that could have been raised

prior to the entry of judgment.”) (internal quotation marks and citation omitted).

      Accordingly, it is ORDERED that Ms. Skanes’s pro se motion to set

aside/motion to reconsider based on discovery (Doc. # 13) is DENIED.

      DONE this 2nd day of June, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
                                          2
